Opinion issued June 23, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00360-CV
                           ———————————
                      LEECO STEEL, LLC, Appellant
                                       V.
                        GLOBENET METALS, LLC,
      AUBREY R. CONNER AND PIERCE METALS, LLC, Appellees



              On Appeal from the 353rd Judicial District Court
                           Travis County, Texas
                 Trial Court Cause No. D-1-GN-14-005356


                         MEMORANDUM OPINION

     Appellant, Leeco Steel, LLC, has filed a motion to dismiss its appeal

because it has settled the case. See TEX. R. APP. P. 42.1(a)(1).1 Although the


1
     The Texas Supreme Court transferred this appeal from the Third Court of Appeals
appellant’s motion lacks a certificate of conference, the motion has been on file

with the Court for more than 10 days and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of

appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




      to this Court pursuant to its docket equalization powers. See TEX. GOV’T CODE
      ANN. § 73.001 (West Supp. 2014); Order Regarding Transfer of Cases From
      Courts of Appeals, Misc. Docket No. 15-9054, at ¶ II (Tex. Mar. 24, 2015).

                                         2